PER CURIAM.
In the instant appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we find no error in the judgment and sentence and therefore affirm. We, however, strike the $200 attorney fee imposed because the trial court failed to give notice of a right to a hearing to contest the amount of the fee. Brock v. State, 667 So.2d 1014 (Fla. 1st DCA 1996). On remand, the fee may be reimposed provided appellant is given notice and an opportunity to contest its amount. In all other respects the judgment and sentence are affirmed.
MINER, ALLEN and LAWRENCE, JJ., concur.